Citation Nr: 1230570	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-08 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a disorder manifested by depression and posttraumatic stress disorder (PTSD), to also include as secondary to service-connected prostate cancer.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  Service in the Republic of Vietnam and the award of the Purple Heart is indicated by the evidence of record.
   
This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim.

In July 2010, the Veteran presented sworn testimony at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In December 2010 and September 2011, the Board remanded the Veteran's claim.  The VA Appeals Management Center (AMC) continued the previous denial of the acquired psychiatric disorder claim in April 2011 and June 2012 supplemental statements of the case (SSOCs).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.  


FINDING OF FACT

During the course of the appeal, the Veteran has been shown to have an adjustment disorder that is related to his service-connected prostate cancer.


CONCLUSION OF LAW

The Veteran's acquired psychiatric disorder is a result of his service-connected prostate cancer.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011); McClain v. Nicholson, 21 Vet. App. 319 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected prostate cancer.  The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

In December 2010 and September 2011, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to obtain outstanding VA treatment records pertaining to the Veteran's acquired psychiatric disorder as well as schedule the Veteran for a VA examination and associate a report of the examination with his claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, outstanding VA treatment records were obtained and associated with the Veteran's claims folder.  Additionally, the Veteran was provided a VA psychological examination in February 2012 and a report of the examination was associated with his claims folder.  The Veteran's claim was subsequently readjudicated via the April 2011 and June 2012 SSOCs.  

In light of the foregoing, the Board concludes that the prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

A VCAA notice letter was sent to the Veteran regarding his service connection claim in July 2007.  This letter appears to be adequate.  The Board need not, however, discuss in detail the sufficiency of the VCAA notice letter in light of the fact that the Board is granting the acquired psychiatric disorder claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

The Board further notes that the Veteran received proper notice as to degree of disability and effective date in the above-referenced July 2007 VCAA letter, as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

As discussed below, the Board is granting the acquired psychiatric disorder claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The RO will be responsible for addressing any notice defect with respect to the assignment of an initial disability rating and/or effective date when effectuating the award, and the Board is confident that the Veteran will be afforded appropriate notice under Dingess.

Accordingly, the Board will proceed to a decision on the merits as to the issue of entitlement to service connection for an acquired psychiatric disorder.

Service connection for an acquired psychiatric disorder

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

For certain chronic disorders, including psychoses, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

The Court has held that 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) presumption only relates to the question of service incurrence, it does not relate to questions of whether the veteran has a current disability or whether there was a nexus between the in-service event and the current disability.

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

In addition to disabilities that were incurred in, or aggravated by, active military service, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With respect to secondary service connection, an analysis similar to the Court's decision in Hickson applies.  There must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder, which he contends is due to his military service and alternatively his service-connected prostate cancer.  See, e.g., the Veteran's VA Form 9 dated March 2009.

As to Hickson/Wallin element (1), the Board notes that VA examinations in April 2011 and February 2012 show that the Veteran does not have a mental disability.  However, the record also includes a January 2008 VA examination report documenting a diagnosis of adjustment disorder with depressed mood and March 2009 treatment records that show an assessment of depression.  

The Board observes that in the absence of a current disability, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992); Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  The requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As the record reflects a diagnosis of an adjustment disorder and/or depression during the course of the appeal, Hickson/Wallin element (1) is satisfied.

With respect to Hickson element (2), in-service disease or injury, the Veteran is a veteran of combat.  As such, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) pertaining to veterans of combat apply.  Furthermore, Wallin element (2) has also been met; the Veteran is service-connected for prostate cancer.

Turning to element (3), medical nexus, the competent and probative evidence demonstrates that the Veteran's diagnosed adjustment disorder with depressed mood is related to his service-connected prostate cancer.  Specifically, the Veteran was afforded a VA psychological examination in February 2012.  The VA examiner considered the Veteran's mental health history and interviewed the Veteran.  The VA examiner concluded that "it is at least as likely as not that [the Veteran's] adjustment disorder was caused by his prostate cancer in part..."  The VA examiner's rationale for her conclusion was based on an interview of the Veteran as well as a review of the Veteran's claims folder and medical history.  The examiner specifically noted the January 2008 VA examination when the Veteran was diagnosed with adjustment disorder as well as the Veteran's report at that time documenting his suicidal ideation since his diagnosis of prostate cancer.  She also noted VA mental health treatment records that documented the Veteran's report of depression based on several stressors including his prostate cancer.    

The February 2012 VA opinion appears to have been based upon thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  The Board adds that there is no opinion of record which indicates that the Veteran's acquired psychiatric disorder is not related to his service-connected prostate cancer.      

In conclusion, for reasons and bases expressed above, the benefit sought on appeal, entitlement to service connection for an acquired psychiatric disorder is granted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected prostate cancer, is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


